        Case: 1:13-cv-09116 Document #: 529 Filed: 12/19/18 Page 1 of 3 PageID #:11695




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                                MDL NO. 2492

                                                                Master Docket No. 13-cv-09116
IN RE: NATIONAL COLLEGIATE
ATHLETIC ASSOCIATION STUDENT-
ATHLETE CONCUSSION LITIGATION
                                                                Judge John Z. Lee




                       SETTLEMENT CLASS COUNSEL’S THIRD
               SUPPLEMENTAL SUBMISSION IN SUPPORT OF MOTION FOR
              FINAL APPROVAL OF SECOND AMENDED CLASS SETTLEMENT

            Settlement Class Counsel submits this third supplement pursuant to the Court’s

September 17, 2018 Order (Dkt. 527). 1

            Pursuant to the docket entry dated August 1, 2017, the deadline for Settlement Class

Members (except Settlement Class Members from Frostburg State University, Residual

Settlement Class Members,2 and Remaining Settlement Class Members 3) to object to or opt-out

of the Settlement was September 15, 2017. Class Counsel responded to those objections on

September 29, 2017.



1
  Unless otherwise defined, capitalized terms have the meaning ascribed to them in the Second
Amended Settlement Agreement, which is Exhibit 1 to the joint motion for preliminary approval
filed with the Court on May 20, 2016. See Second Am. Settlement Agt. (Dkt. 266-1).
    2
  After discovering the error that impacted Settlement Class Members who attended Frostburg
State University, the Notice Administrator conducted an audit of the direct notice portion of the
notice program, which resulted in the discovery of 74,706 records for which notice was
inadvertently not sent (“Residual Settlement Class Members”). Notice was later sent to Residual
Class Members, pursuant to the directive of the Court embodied in its March 9, 2018 Order. See
Minute Order (Dkt. #498).
3
  The parties engaged Monument Economics Group in July 2018 to conduct an independent audit
of the direct notice portion of the Notice Program, which resulted in the discovery of 6,575
records for which notice was inadvertently not sent or not re-mailed once returned as
undeliverable (“Remaining Settlement Class Members”).
   Case: 1:13-cv-09116 Document #: 529 Filed: 12/19/18 Page 2 of 3 PageID #:11695




         Pursuant to the Order dated November 13, 2017 (Dkt. 481), the deadline for Settlement

Class Members from Frostburg State University (who received blue-colored notices) to object to

or opt-out of the Settlement was January 16, 2018. Just one comment was received. Class

Counsel responded to that comment on January 30, 2018.

         Pursuant to the Order dated March 9, 2018 (Dkt. 498), the deadline for Residual

Settlement Class Members (who received yellow-colored notices) to object to or opt-out of the

Settlement was June 8, 2018. No additional objections or comments were filed or delivered.

         Pursuant to the Order dated September 17, 2018 (Dkt. 527), the deadline for the

Remaining Settlement Class Members (who received pink-colored notices) to object to or opt-

out of the Settlement was December 7, 2018. No additional objections or comments were filed or

delivered.

         WHEREFORE, Settlement Class Counsel respectfully requests that the Court grant the

Motion for Final Approval of the Second Amended Settlement.

Date: December 19, 2018.                             Respectfully submitted,
                                                     By:    /s/ Steve W. Berman
                                                             Steve W. Berman
                                                     steve@hbsslaw.com
                                                     Christopher P. O’Hara
                                                     chriso@hbsslaw.com
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     1918 Eighth Avenue, Suite 3300
                                                     Seattle, WA 98101
                                                     206.623.7292
                                                     Fax: 206.623.0594
                                                     Elizabeth A. Fegan
                                                     beth@hbsslaw.com
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                                     455 N. Cityfront Plaza Dr., Suite 2410
                                                     Chicago, IL 60611
                                                     708.628.4949
                                                     Fax: 708.628.4950
                                                     Settlement Class Counsel

                                               -2–
010270-12 1086127 V1
   Case: 1:13-cv-09116 Document #: 529 Filed: 12/19/18 Page 3 of 3 PageID #:11695




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on December 19, 2018, a true and

correct copy of the foregoing was filed electronically via CM/ECF, which caused notice to be

sent to all counsel of record.

                                                     By:     /s/ Steve W. Berman
                                                             Steve W. Berman




                                               -3–
010270-12 1086127 V1
